ORDEN I
Se deja sin efecto la Orden Administrativa Núm. I de 20 de enero de 1995 sobre Reglas de Procedimiento Civil Transitorias, según enmendada el 23 de enero de 1995, cuyo propósito consistió en atemperar ciertas reglas de Procedimiento Civil a los cambios hechos a la Ley de la Judicatura de Puerto Rico de 1994. Las Reglas de Procedi-miento Civil Transitorias fueron adoptadas mediante la Ley Núm. 249 de 25 de diciembre de 1995 (32 L.P.R.A. Ap. Ill) y entraron en vigor el 1ro de mayo de 1996.
Se reitera que en lo que respecta a los procedimientos de apelación, certiorari y certificación ante el Tribunal Supremo, regirá lo dispuesto en el Reglamento del Tribunal Supremo.
Esta Orden Administrativa entrará en vigor el 1ro de julio de 1999.

Publíquese.

Lo decretó y firma.
(Fdo.) José A. Andréu Gracia

Juez Presidente del Tribunal Supremo

*955CERTIFICO:
(Fdo.) Mercedes M. Bauermeister

Directora Administrativa de los Tribunales